Citation Nr: 1702080	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  15-15 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for bilateral hearing loss

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from February 1961 to January 1965, and from April 1965 to April 1969.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In connection with this appeal, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A May 2003 rating decision denied the Veteran's claim for service connection for bilateral hearing loss; he did not appeal the decision and no pertinent evidence was received within the appeal period.

2.  The evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.

3.  The Veteran's bilateral hearing loss cannot be reasonably disassociated from his active service.

CONCLUSIONS OF LAW

1.  New and material evidence was received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5017 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See; Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for bilateral hearing loss was denied by the RO in a May 2003 rating decision.  The basis of the denial was the lack of a causal connection between the Veteran's hearing loss and his active service.  The RO recognized the existence of the hearing loss disability based upon the findings in a March 2003 VA audiological examination, and recognized the Veteran's service with Air Wings based upon his military personnel records, but found no causal connection between the current hearing loss and any noise exposure experienced in service.  The VA examiner's report relied upon in this decision indeed recognized in-service acoustic trauma, but also noted 34 years of post-service civilian noise exposure while the Veteran worked as a test manager in electronics.  The examiner also pointed to normal hearing results in 1965, 1969 and 1978.  The examiner concluded that the Veteran's hearing loss was less likely as not related to his active service and the RO relied upon this determination in its May 2003 denial. 

The evidence of record at the time of the May 2003 decision included the Veteran's service treatment records and service personnel records, his statements, and the March 2003 VA examination report.

Since May 2003, several Veteran statements, his hearing testimony, a January 2014 VA examination, and a September 2016 opinion from a VA ear, nose and throat (ENT) specialist have been added to the record.  In pertinent part, the ENT specialist concluded that the Veteran's military noise exposure is responsible for a component of the Veteran's current hearing loss.  

These records are not cumulative or redundant of the evidence previously of record.  Rather, they indicate a potential relationship between the Veteran's hearing loss and his in-service noise exposure.  Moreover, these records are material in that it was the lack of evidence of a causal connection to service that was the basis of the prior denial.  Accordingly, reopening of the claim for service connection for bilateral hearing loss is warranted.

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Initially, the record confirms the Veteran's current diagnoses of a bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  See January 2014 VA audiological examination report.  Moreover, service connection for tinnitus was awarded based on the Veteran's acoustic trauma during his tour in Vietnam.  Service connection for posttraumatic stress disorder was also awarded based on Vietnam service, which included being a perimeter guard when a bomb dump and fuel dump exploded in Da Nang.  Acoustic trauma is indeed conceded in this case.  The question is whether the current disability was incurred in service, including due to the in-service noise exposure.

In January 2014, a VA examiner recognized the Veteran's in-service exposure to hazardous noise levels and summarized the in-service audiological findings.  The examiner also noted 1978 VA audiological findings within normal limits, which, according to the examiner, suggested that no significant threshold shift occurred during service.  Based upon these factors, the examiner concluded that the Veteran's hearing loss was less likely as not caused by or a result of the in-service noise exposure.  

At the Veteran's April 2016, hearing he recalled experiencing difficulty hearing at the time of his separation from service.  He reported a worsening in his hearing over the years.  The Veteran suggested that he did not know benefits were available to him around the time of his separation from service and this is why no claim was filed.  Further, he suggested that he was not honest on his earlier audiology test, such as the 1978 report relied upon by the VA examiner, because he did not want it to impact his employment, which required excellent hearing.

Following the hearing, the Board sought an opinion loss from a VA ENT specialist.  In September 2016, the ENT specialist issued a report suggesting that the in-service audiological readings were not an accurate assessment of sensorineural thresholds, as the levels improved in later years.  The specialist also recognized slowly progressive hearing loss over the several decades following the Veteran's active service.  The ENT specialist concluded that the Veteran's current hearing loss was due to a combination of aging, post-service occupational noise exposure and military noise exposure.  The ENT specialist concluded that the Veteran's military noise exposure is responsible for at least a component of the Veteran's current hearing loss.

In sum, the two opinions obtained during the pendency of this claim suggest both that the Veteran's current hearing loss was not caused by his military noise exposure and that the hearing loss was, at least in part, caused by the Veteran's military noise exposure.  Thus, the evidence supporting the claim is at least in equipoise with that against the claim.  Accordingly, the Veteran is entitled to service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


